99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Restoney ROBINSON, Petitioner.
No. 96-7331.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Restoney Robinson, Petitioner Pro Se.
MANDAMUS DENIED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Restoney Robinson has filed a petition for writ of mandamus in this court to recuse a particular district court judge from presiding over his actions in the Western District of North Carolina on the grounds of bias.  Because we find no merit to the claims, we deny the petition.


2
Bias must be extrajudicial to warrant recusal.  A judge's bias must be personal and not arise out of the litigation.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Recusal is not required merely because a judge is familiar with a case due to his judicial involvement with prior proceedings.   Id. Robinson presents no evidence to substantiate his claims that the judge's adverse rulings against him were based on race.


3
For these reasons, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED